internal_revenue_service number release date index number -------------------------- ---------- ------------------------------------------------------------ ---------------------------- ------------------------------ --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ---------------- telephone number -------------------- refer reply to cc tege eoeg eo1 plr-145218-14 date date trust city state x dear -------------- ----------------- ----------------- ----------------- ----------------- ----------------- --------------- ---------------- ----------------- ----------- ------ this letter responds to a letter from your authorized representative dated date and subsequent correspondence submitted on behalf of the trust requesting a ruling that the trust’s income is excludable from gross_income under internal_revenue_code irc sec_115 the trust represents the facts as follows facts the city is a political_subdivision of the state through the trust the city provides a length of service incentive plan that benefits its volunteer firefighters each firefighter who participates in the plan accrues a benefit equal to x multiplied by his or her years of credited service there are no general limitations on the amount of creditable service the trust assets will be used for the exclusive purpose of providing the incentive benefit payments to active and former volunteer firefighters and their beneficiaries who are eligible to receive such payments under the terms of the trust and for paying reasonable and necessary expenses under the terms of the trust an eligible plr-145218-14 firefighter may elect to receive his or her benefits for life or the firefighter can elect to receive a reduced benefit for his or her life plus certain additional benefits for his or her beneficiary upon the firefighter’s death seven trustees consisting of three selected by a committee representing the fire stations in the city one councilmember selected by the city’s city council the city’s manager or designee the city’s financial services director or designee and one citizen of the city who is appointed by the city’s mayor manage and administer the assets of the trust the trustees will employ an investment manager or managers to manage some or all of the assets of the trust the trustees are responsible for holding investing and reinvesting the trust’s assets and for making payments from the trust neither active or former volunteer firefighters nor their respective beneficiaries have any preferred claim in or any beneficial_ownership interest in any asset of the trust the trust may be terminated by the city however upon termination of the trust any remaining assets will be used to provide the incentive benefits under the terms of the trust any assets remaining in the trust after satisfying all benefit obligations must be returned to the city law and analysis sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision thereof revrul_77_261 1977_2_cb_45 holds that income generated by an investment fund that is established by a state to hold revenues in excess of the amounts needed to meet current expenses is excludable from gross_income under sec_115 because such investment constitutes an essential_governmental_function the ruling explains that the statutory exclusion is intended to extend not to the income of a state or municipality resulting from its own participation in activities but rather to the income of an entity engaged in the operation of a public_utility or the performance of some governmental function that accrues to either a state or political_subdivision of a state the ruling points out that it may be assumed that congress did not desire in any way to restrict a state’s participation in enterprises that might be useful in carrying out projects that are desirable from the standpoint of a state government and that are within the ambit of a sovereign to conduct revrul_90_74 1990_2_cb_34 holds that the income of an organization formed funded and operated by political subdivisions to pool various risks eg casualty public plr-145218-14 liability workers’ compensation and employees’ health is excludable from gross_income under sec_115 because the organization is performing an essential_governmental_function the revenue_ruling states that the income of such an organization is excludable from gross_income so long as private interests do not participate in the organization or benefit more than incidentally from the organization the benefit to the employees of the insurance coverage obtained by the member political subdivisions was deemed incidental to the public benefit through the trust the city provides length of service incentive benefits to active and former volunteer firefighters and their beneficiaries providing these incentive benefits constitutes the performance of an essential government function within the meaning of sec_115 see revrul_90_74 and revrul_77_261 the trust’s income accrues to the city no private interests will participate in or benefit from the operation of the trust other than the benefit to the firefighters or as providers of goods or services the benefit to active or former volunteer firefighters and their beneficiaries is incidental to the public benefit see revrul_90_74 except for the benefit to the firefighters and for paying reasonable and necessary expenses in no event including dissolution will the trust’s assets be distributed or revert to any entity or person that is not a state a political_subdivision of a state or another entity the income of which is excludable from its gross_income by application of sec_115 based solely on the facts and representations submitted by the trust we conclude that because the income of the trust derives from the exercise of an essential_governmental_function and will accrue to a state or a political_subdivision thereof the trust’s income is excludable from gross_income under sec_115 except as expressly provided herein no opinion is expressed or implied as to the federal tax consequences of the facts described above under any other provision of the irc specifically no opinion is expressed as to the taxation of plan participants and beneficiaries under sec_457 sec_402 sec_83 and the economic_benefit_doctrine furthermore no opinion is expressed as to the application of federal_insurance_contributions_act fica_taxes including social_security_tax and medicare_tax and federal_income_tax withholding to the city the trust or participants and beneficiaries it should be noted that the incentive plan component of the trust for the city’s volunteer firefighters fails the annual dollar_figure accrual limit of sec_457 and therefore does not qualify for the exception from treatment as a deferred_compensation plan subject_to sec_457 to the extent the incentive plan is a deferred plr-145218-14 compensation plan subject_to sec_457 involves the use of a nonexempt employees’ trust under sec_402 results in a transfer of property under sec_83 as a transfer of an interest in a_trust or results in application of the economic_benefit_doctrine the value of a participant’s benefits under the plan is includible in the participant’s gross_income at the time the rights to those benefits are attained and no longer subject_to a substantial_risk_of_forfeiture regardless of whether vested benefits have yet been paid furthermore the fact that a participant may be called a volunteer does not determine his or her status as an employee or an independent_contractor for federal tax purposes to the extent that a participant is a current or former employee of the city and is not covered under a state retirement_system within the meaning of sec_3121 or alternatively is covered under both a state retirement_system and an agreement under sec_218 of the social_security act social_security_tax would generally apply also to the extent that a participant is a current or former employee of the city medicare taxes would generally apply employee or former employee of the city income_tax_withholding obligations may apply to the extent that the arrangement involves the use of a nonexempt employees’ trust under sec_402 results in a transfer of property under sec_83 as a transfer of an interest in a_trust or results in application of the economic_benefit_doctrine to the extent that a participant is a current or former employee of the city the amount included in income would generally be subject_to form_w-2 reporting obligations under sec_6051 in addition any social_security wages medicare wages and income_tax_withholding would be required to be reported on form_w-2 in addition if the participant is an the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-145218-14 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely kenneth m griffin branch chief tax exempt government entities cc
